Citation Nr: 1233085	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-01 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling for right knee patellofemoral syndrome.

2.  Entitlement to an evaluation in excess of 10 percent disabling for left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1995 to July 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The Veteran's right knee patellofemoral syndrome is manifested by objective evidence of limitation of flexion to 100 degrees and extension to zero degrees; there is no objective evidence of arthritis, ankylosis, instability, or meniscal pathology.

2.  The Veteran's left knee patellofemoral syndrome is manifested by objective evidence of limitation of flexion to 105 degrees and extension to zero degrees; there is no objective evidence of arthritis, ankylosis, instability, or meniscal pathology.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent disabling for right knee patellofemoral syndrome are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2011).

2.  The criteria for an evaluation in excess of 10 percent disabling for left knee patellofemoral syndrome are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for evaluations in excess of 10 percent disabling for right and left knee patellofemoral syndrome (each), VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, the Board finds that a September 2008 VCAA letter fully satisfied the notice requirements of the VCAA.  The notice explained what type of evidence was needed to substantiate the Veteran's claims, what evidence the Veteran was responsible for submitting to VA, and what evidence VA would obtain.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA and private treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2011).

After filing his present claim for an increased evaluation, the Veteran was provided with a VA examination in December 2008.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's right or left knee patellofemoral syndrome since the last VA examination.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the December 2008 VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  As such, the Board finds the VA examination report is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2011).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right and left knee patellofemoral syndrome is currently rated as 10 percent disabling (each) under Diagnostic Code 5261, effective February 7, 2007.  See 38 C.F.R. § 4.71a (2011).  The Veteran seeks increased ratings.

Diagnostic Code 5260, Leg, Limitation of Flexion, provides for evaluations as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a (2011).

Diagnostic Code 5261, Leg, Limitation of Extension, provides for evaluations as follows:  extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code (2011).

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).

For VA purposes, normal range of motion of the knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).  Normal range of motion of the ankle is defined as being dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2010).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, incoordination, and instability.

The Veteran was provided with a VA examination relating to his claim in December 2008.  The December 2008 VA examination report reflects that the Veteran reported experiencing increased pain in his knees bilaterally over the past five to six months around both knee caps and behind them.  The Veteran reported constant daily pain in both knees, especially with going up and down stairs, prolonged walking, and prolonged sitting.  The Veteran reported that he recently tried employment as a low voltage electrician, but that it was too hard on his knees because of the amount of work that required him to bend and stoop and repetitive flexing of his knees.  It was noted that the Veteran was going through vocational rehabilitation and starting school in January.  Physical examination revealed tenderness, crepitus with range of motion testing, and some guarding during range of motion testing due to pain, but no effusion, edema, inflammation, abnormal movement, or instability.  Range of motion testing of the right knee revealed flexion to 100 degrees (flexion exam was noted as very painful by the examiner), and extension to zero degrees.  Strength was noted as 5/5.  McMurray's testing was normal indicating no meniscus pathology.  Medial and lateral collateral ligament testing was normal with a firm endpoint.  Drawer testing was negative but painful.  Lachmans testing was negative but painful, although the examiner noted that the pain seemed to be associated in the peripatellar region and not associated with any cruciate pathology on both the Lachman's and Drawer tests.  Gait was noted as antalgic, with favoring of the right lower leg.  Range of motion testing of the left knee revealed flexion to 105 degrees, and extension to zero degrees.  Strength was noted as 5/5.  The examiner noted that testing was very uncomfortable for the Veteran.  McMurray's testing was normal indicating no meniscus pathology.  Medial and lateral collateral ligament testing was normal.  Drawer and Lachmans tests were negative but painful, indicating no cruciate pathology.  The VA examiner noted that there was no additional functional loss for either knee due to painful motion, fatigue, weakness, lack of endurance, or incoordination.  X-rays of both knees showed no changes since May 2007 (which May 2007 x-rays were noted by orthopedics as unremarkable).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2Vet. App. 625, 629 (1992).

The Veteran's right and left knee patellofemoral syndrome is currently rated under Diagnostic Code 5261, which provides ratings for limitation of extension of the knees.  In this case, however, no limitation of extension of either knee was shown on examination.  Therefore, the Board has considered whether another rating code is more appropriate.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this case, because limitation of flexion of both knees, with pain, was shown on examination in December 2008, the Board finds that Diagnostic Code 5260, pertaining to limitation of flexion of the knee, is the most appropriate code for application herein because it squarely addresses the Veteran's bilateral knee symptomatology.  

As noted above, Diagnostic Code 5260 provides a noncompensable rating for limitation of flexion to 60 degrees (or greater).  Therefore, because the Veteran's limitation of flexion in both knees does not meet the criteria for a compensable rating under Diagnostic Code 5260, the Veteran is not entitled to higher ratings than the currently assigned 10 percent each.

The Board has considered whether the Veteran's functional loss due to pain has caused additional disability beyond that reflected in the range of motion measurements recorded on examination.  See 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The December 2008 VA examiner considered the DeLuca factors and opined that there was no additional functional loss due to painful motion, fatigue, weakness, lack of endurance, or incoordination.  Moreover, while the Veteran does not even meet the criteria for a compensable rating under Diagnostic Code 5260, he is nevertheless assigned a 10 percent rating for each knee.  The Board finds that this 10 percent rating for each knee for limitation of flexion already contemplates the Veteran's functional loss due to pain and painful motion.

The Board has considered whether the Veteran would be entitled to a higher rating under any other rating criteria.  The Board notes that there is no evidence of ankylosis, such that ratings under Diagnostic Code 5256 (ankylosis, knee) are not warranted.  Separate ratings under Diagnostic Code 5257 are not warranted because, as shown above, there is no objective evidence of recurrent subluxation or lateral instability.  In fact, the Board adds that VA and private treatment records likewise reflect that physical examination revealed no instability.  See, e.g. Private Treatment Records, April 2008, June 2008; VA Treatment Record, July 2008.  In this regard, the Board considered the Veteran's lay assertions that he feels his knees are unstable.  However, although he is competent to describe his symptoms, the Board ultimately places more weight on the results of physical examination by competent health care providers, which have consistently revealed no objective evidence of instability.

A rating under Diagnostic Code 5258 or Diagnostic Code 5259 is not also warranted because there is no evidence of dislocated or removed knee cartilage.  As noted above, the December 2008 VA examination report reflects that McMurray's testing was normal indicating no meniscal pathology.  Finally, the Board notes that there is no x-ray evidence of arthritis in either knee, albeit that would only entitle the Veteran to a 10 percent rating under Diagnostic Code 5003 or 5010.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected right and left knee patellofemoral syndrome is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In short, for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against granting an evaluation in excess of 10 percent disabling for the Veteran's right and left (each) patellofemoral syndrome.  Assignment of staged ratings is not for application.  See Fenderson, supra.

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran has indicated that he could not continue working as an electrician because it was too hard on his knees.  He has never asserted, however, that his disabilities totally prevent him from obtaining or maintaining any form of substantially gainful employment.  For this reason, the Board finds Rice inapplicable.



ORDER

Entitlement to an evaluation in excess of 10 percent disabling for right knee patellofemoral syndrome is denied.

Entitlement to an evaluation in excess of 10 percent disabling for left knee patellofemoral syndrome is denied.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


